t c memo united_states tax_court wayne r felton and deondra j felton petitioners v commissioner of internal revenue respondent docket no filed date thomas edward brever for petitioners john schmittdiel and blaine c holiday for respondent memorandum findings_of_fact and opinion holmes judge holy christian church in st paul minnesota boasts a diverse and devoted congregation of about families in no small part attributable to its founder and pastor--the reverend wayne r felton a religious life often requires financial sacrifice and reverend felton had his fair share of that in the early years of his church but in both and his congregants gave him over dollar_figure in cash and personal checks in addition to their regular church offerings reverend felton says they were nontaxable gifts the commissioner wants them taxed and wants a penalty too findings_of_fact reverend felton found his vocation at tuskegee university where he assisted the dean of the school’s chapel while still a student he also first learned about shake-hand money at that chapel--the custom in some evangelical churches of handing donations to the pastor on the way out of church reverend felton didn’t like the way the chapel handled these donations and silently resolved to do things differently if he ever had a church of his own to run that would take a while after earning his bachelor’s degree reverend felton enrolled at asbury theological seminary he finished with a master’s degree and joined an established christian denomination as a pastor and national evangelist setting up new churches but it wasn’t long before reverend felton and his wife deondra felton moved to minnesota independent of that organization to begin all new in reverend and mrs felton established holy christian church in west st paul where it became known as a multiracial nondenominational church in which all are welcome the soil was good and the increase was more even than a hundredfold--there are about families in the congregation and sunday services average around people reverend and mrs felton are very involved in the church’s day-to-day operations reverend felton is a charismatic man and it would seem to secular eyes a significant draw to his church though we have no doubt that reverend felton would say that from his perspective it is grace and the call to worship together that draws his congregation in mrs felton also plays an important role she was too modest to elaborate on this at trial but reverend felton testified that she’s the pastor of women’s affairs and that she has long helped with the business of running the church we find that both reverend felton and mrs felton work hard at their vocations holy christian church is not the only one planted by reverend felton he is also the presiding bishop or archbishop of holy christian church international reverend felton didn’t describe it exactly this way but holy christian church international is a mother church--it established the holy christian church in st paul and also set up churches in rwanda liberia jamaica florida louisiana and another one in minnesota these seeds also fell on fertile ground rwanda ha sec_105 congregations of various sizes liberia ha sec_120 congregations of to people jamaica’s has about people florida’s has about people and louisiana’s about and the other church in minnesota has approximately in its congregation reverend felton credibly testified that in this his evangelism is like any other in church history we find it likely that reverend felton’s personality and moving oratory make a difference reverend felton also counsels those in need whether professional athletes who want to find the narrow path through their fame or married couples in trouble with their own vocations to family life he’s also hired to speak not only to other meetings of the faithful but also to more worldly institutions like the university of minnesota carlson school of management and gustavus adolphus college tending to the material needs of such a network of churches requires some skill of course and we find that the feltons run holy christian church in a businesslike manner suitable to its status as a tax-exempt_organization reverend and mrs felton sit on the church’s executive board along with deacons and lay members whom reverend felton selects this board however is only advisory reverend felton can remove its members at any time for any reason and the board didn’t hire him can’t fire him and doesn’t get to tell him what to do but reverend felton still respects and follows board decisions he and mrs felton for example don’t participate in board decisions about their salaries he also follows church bylaws and has never overrode as it pertains to business matters any decision of the executive board church business operations are carefully organized and executed this sober approach is particularly evident in how the church collects and records offerings from its members reverend felton testified that the offering is raised we believe in the biblical pattern of bringing your offering people literally from the balcony to the overflow room downstairs bring their offering to the front and that offering is received the collection is kept secure until the end of the service when it is counted and verified after that it’s deposited and the church’s business administrator enters member information and donation amounts into shepherd’s staff--accounting software designed for that purpose the church uses shepherd’s staff to produce annual contribution statements for its members how does the business administrator know what to enter into shepherd’s staff for some members she finds the relevant information on their checks but the program produces spreadsheets with breakdowns for contributions to the general fund pastor’s gift the pledge fund and tithes the statements report total annual contributions and also show the dates and amounts of each contribution made throughout the year for many others the church relies on contribution envelopes there were three different envelopes in the years at issue white gold and blue congregants used white envelopes for the normal contributions that sustain the church these envelopes also include a line marked pastoral which mrs felton characterized as the line for those who wanted to sow a seed directly to reverend felton members could grab white envelopes on their way into church and ushers also notified congregants during services by holding them up and handing them around the church tracked donations in these white envelopes --including donations marked pastoral --in shepherd’s staff it included them in the members’ annual contribution statements and reverend felton got a breakdown of pastoral donations that showed how much income he had to report the contributions that members made in gold envelopes were used for special programs and retreats as with the donations made in white envelopes the church tracked those made in gold envelopes in shepherd’s staff and included them in the members’ annual contribution statements white envelopes looked like this - - blue envelopes came later than white and gold reverend felton was as we wrote uncomfortable with shake-hand money he recognized however that his congregation wanted to give and he didn’t want to necessarily hurt anyone’s feelings white envelopes already allowed for pastoral donations but they caused an unusual problem reverend felton felt that some congregants wanted to make sure they did not get a tax deduction for the amounts they gave him-- there were some who said ‘i did not want this to be counted for tax i wanted it to be a gift ’ so reverend felton and the rest of the executive board came up with a solution--the blue envelope we have no idea how many church members itemize or the ratio of those who pick white envelopes compared to those who choose blue blue envelopes looked like this - - reverend felton first told his congregation about the blue envelopes at the church’s annual business meeting he explained that if members were so inclined they could donate to him in blue envelopes but they wouldn’t get a tax deduction if they did blue envelopes weren’t as ubiquitous as white envelopes--ushers didn’t hand them out at the church’s entrance and although ushers had them they followed the custom that a member had to ask for one if he wished to give in that way and while reverend felton regularly preached about tithes and offerings-- made in the white envelopes--he didn’t preach about making personal donations to him in the blue those weren’t the only differences between white and blue envelopes the church opened white envelopes and tracked the donations made in them but all the blue envelopes were handed over to reverend felton unopened we summarize the differences between white and blue envelopes two of reverend felton’s congregants testified about pastoral donations they each said that they made donations to reverend felton to bless him or sow unto his life and expected no future pastoral services in return we find their testimony credible but we note that both congregants said that they didn’t in fact use blue envelopes to make their donations--one made hers online and the other made his by check with no envelope nobody who had actually made a donation in a blue envelope testified and the parties didn’t stipulate that all the congregants’ subjective intentions were the same as those of the two who did testify envelope color were donations solicited did ushers distribute these envelopes unsolicited were church members told these donations were deductible white blue yes no yes no yes no we can also summarize the estimated amounts that the church collected in each envelope color white blue dollar_figure big_number dollar_figure big_number new churches bring forth first the blade then the ear after that the full grain in the ear mark and for the years at issue here holy christian church and its affiliates were definitely at the full-grain-in-the-ear stage but it was not always so eric jenson an elder at holy christian church related about reverend felton’s sacrifices y ou hear stories of the early days when you know he was going without any paycheck and going without a home for periods of time but carrying out the work of the ministry because he was called to the parties stipulated the collected money that reverend felton received for and and reverend felton provided estimates at trial for the white envelopes he also estimated the gold-envelope donations in each year which he said were only about dollar_figure in and dollar_figure in do it reverend felton preached at the church for almost thirteen years without a salary and although the executive board authorized a salary for him in and he didn’t take it we find this testimony credible but it prompts a question how did reverend felton and his wife support their family the first and most obvious answer is the blue-envelope donations which exceeded dollar_figure in both of the years at issue reverend felton testified that he also received in-kind donations from private donors who did not want to identify themselves the church itself didn’t pay reverend felton a salary but it did track the pastoral donations that congregants made in white envelopes and issued a report to him about those at the end of the year the report for for example shows that reverend felton received just over dollar_figure in pastoral donations in white envelopes and the church also gave reverend felton a parsonage allowance4 of dollar_figure per month an amount which we find he sec_107 excludes from the gross_income of a minister_of_the_gospel a rental allowance paid to him as part of his compensation ie a parsonage_allowance some have questioned whether the section conflicts with the constitution’s establishment clause see eg warren v commissioner 282_f3d_1119 9th cir order requesting supplemental briefs but it wasn’t until recently that a court actually held the section unconstitutional see gaylor v mnuchin f_supp 3d w d wis that decision is on appeal to the seventh circuit it’s also not an issue in this case all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless we continued accurately described as a very very nice and handsome housing allowance finally there are the private counseling and speaking engagements that reverend felton booked through a separate company--bishop wayne r felton ministries llc this company had over dollar_figure in gross_receipts in both years and net profit of dollar_figure in and dollar_figure in that the feltons reported on a schedule c reverend felton however continued to prepare his own returns even as the churches grew and the organization of his secular affairs became more complex he was also slow in filing and he and his wife filed both the returns at issue here well over a year after they were due the feltons didn’t report as income on those returns any of the donations they got in blue envelopes but they did report about dollar_figure in wages for each year these reported wages were the amounts made in white envelopes that donors had designated as pastoral donations the feltons excluded the almost dollar_figure parsonage_allowance from their gross_income under sec_107 and deducted more than dollar_figure in mortgage-interest expense for each of those years they also claimed about dollar_figure in charitable deductions for continued say otherwise expenses that are allocable to tax-exempt_income are often nondeductible continued both and 2009--significant figures compared to the approximately dollar_figure to dollar_figure of gross_income that they reported for each of those years the bottom line produced by these exclusions exemptions and deductions was that the feltons reported no taxable_income on either return after the commissioner audited them he issued a notice_of_deficiency in which he made several adjustments and determined penalties the feltons disagreed and petitioned our court they were at the time and remain minnesota residents the parties settled many issues before trial and the main one left for us to decide is whether the donations that reverend felton received in blue envelopes are income or gifts we’ll also need to determine whether the feltons are liable for additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 opinion the dispute between the commissioner and the feltons has roots deep in christian history and both parties can see their positions staked out as far back as st paul who planteth a vineyard and eateth not of the fruit thereof or who continued see sec_265 but that general_rule doesn’t apply to mortgage interest or real- property taxes on the home of a taxpayer who pays those expenses with an excludable parsonage_allowance sec_265 see also revrul_87_32 1987_1_cb_131 feedeth a flock and eateth not of the milk of the flock cor and e ven so hath the lord ordained that they which preach the gospel should live of the gospel cor in our era the commissioner might have argued all this milk and fruit constitute income upon receipt see sec_61 gross_income defined as income from whatever source deriveth but the relationship between a pastor and his flock is far from entirely commercial and the feltons argue that at least in part they are supported by gifts not wages justly bargained for and justly earned in the marketplace w hen i preach the gospel i may make the gospel of christ without charge that i abuse not my power in the gospel cor and y e sent once and again unto my necessity not because i desire a gift but i desire fruit that may abound to your account but i have all and abound i am full phil we have already found that the transfers--whether gifts or compensation-- have left the feltons very full indeed but our tax system is somewhat more complicated than the ancients’ and meeting its exactions can only rarely be extinguished with the draught of a single fish see matt to decide this case we must therefore descend from the sacred to the profane i basic principles sec_61 says that gross_income includes c ompensation for services including fees commissions fringe_benefits and similar items see also 348_us_426 broadly construing gross_income as undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion that’s a big net but congress cut a small hole in it with sec_102 sec_102 excludes from gross_income the value of property acquired by gift we note however that sec_102 has its own limitation--the exclusion doesn’t apply to any amount transferred by or for an employer to or for the benefit of an employee sec_102 the feltons argue that the donations in the blue envelopes are gifts from individual church members and are therefore excludable from income under sec_102 the commissioner says they’re not gifts and are thus income under sec_61 the commissioner hasn’t argued that we should apply sec_102 in this case and it’s unclear whether it could apply see 67_f3d_149 n 8th cir we can’t say that the individual church members are reverend felton’s employers and the commissioner hasn’t argued that any of the blue-envelope donations were made for the church--his employer--within the meaning of sec_102 see id what’s a gift the supreme court has defined it a gift in the statutory sense proceeds from a ‘detached and disinterested generosity ’ ‘out of affection respect admiration charity or like impulses ’ 363_us_278 first quoting 351_us_243 and then quoting 343_us_711 the court also recognized that this definition might not be easy for a trial_court to apply because it does not lend itself to a definitive statement that would produce a talisman for the solution of concrete cases id pincite the court held that the most critical consideration is the transferor’s intention when the payment was made id pincite citing 302_us_34 id pincite brandeis stone cardozo black jj dissenting but the transferor’s characterization of his intention is not determinative the court warned there must be an objective inquiry as to whether what is called a gift amounts to it in reality id pincite citing bogardus u s pincite with all that said there is no bright-line_test and decisions in these cases must be based ultimately on the application of the fact-finding tribunal’s experience with the mainsprings of human conduct to the totality of the facts of each case id pincite ii donations to clergy we do not think that this call for reliance on experience with the mainsprings of human conduct means reliance on any single judge’s experience but is rather a call for trial courts to make an objective inquiry by comparing the facts of the cases before them to other cases decided over many decades this is especially true when we have to gauge the intent of a great many transferors whose identities are unknown to us and who couldn’t all be reasonably asked to testify our goal is to make a reasonable finding about the intent of the many members of reverend felton’s congregation who gave him money in blue envelopes it’s a factual determination but one where the higher courts know that d oubtless diversity of result will tend to be lessened somewhat since federal_income_tax decisions even those in tribunals of first instance turning on issues of fact tend to be reported and since there may be a natural tendency of professional triers of fact to follow one another’s determinations even as to factual matters id pincite we will therefore look at the feltons’ situation back in and and compare it to similar situations in which courts have had to distinguish gifts from income we begin by acknowledging the long tradition among the faithful of most religions to give to their spiritual leaders this means that we have many cases about the taxability of transfers from the faithful to clergy some are so egregious that they cross over into criminal-tax territory--cases like 754_f2d_1139 5th cir where a jury convicted an evangelist of criminal_tax_evasion terrell preached at churches and tent revivals where he collected donations for his church and for himself that he called love offerings id pincite terrell made appeals for the offerings--one congregant testified that terrell said he was a prophet and that those who gave to him would receive a prophet’s reward id pincite church members put money in a bucket and terrell’s apron pockets during services or mailed their offerings in contribution envelopes to his post office box in texas id pincite the criminal investigation showed that terrell’s church didn’t pay him a salary and the government had to reconstruct his income id pincite this showed that t he likely source of terrell’s income was money earned through his ministry id pincite he had exclusive control_over his church’s recordkeeping and he understated the amount of the weekly love offerings he received by about in the records that he gave his accountant id on these facts the fifth circuit held that the following jury instruction was an accurate statement of the law the federal_income_tax is levied on income received by ministers when an individual provides ministerial services as his trade_or_business controls the money he receives in that business and receives no separate salary the income of that business is taxable to the minister voluntary contributions when received by the minister are income to him payments made to a minister as compensation_for his services also constitute income to him if money is given to a minister for religious purposes any money used instead for the personal benefit of the minister becomes taxable_income to him id pincite there are also cases where the donations were labeled honoraria or salary but ultimately found to be gifts--cases like 209_f2d_390 3d cir and 174_f2d_893 5th cir rev’g 11_tc_111 mutch f 2d pincite was about a beloved minister who served his church for years before he had to retire when his health went bad before then the church had paid his salary and contributed to his pension id but after he fell ill the church elders feared that he wouldn’t have enough income in retirement to live ‘as they would like their old minister to live ’ id the church’s trustees passed a resolution to give him a modest monthly honorarium contingent only upon the church’s future prosperity these cases predate duberstein but they came after and relied in part on 302_us_34 --an opinion the supreme court looked to at length when it formulated the factbound duberstein test we’ve also cited these cases since duberstein when parsing the gift-or-income question see brimm v commissioner tcmemo_1968_231 27_tcm_1148 id pincite the third circuit focused on the objective evidence of the congregation’s intent to find that the honorarium was a gift id pincite it said that the action was motivated solely and sincerely by the congregation’s love and affection for dr mutch --that dr mutch had been adequately compensated as far as money could for his services in the past and h e was not being tied into any promise of services in the future id schall is similar dr schall was pastor at a church in pennsylvania for almost two decades when health problems also forced him to retire schall f 2d pincite his doctor told him he needed to move to florida to escape the harsh pennsylvania winters id the church paid dr schall a salary of dollar_figure per year when he was pastor but his congregation knew that he would be financially unable to move to florida id it unanimously adopted the following resolution whereas the pastor of this church rev dr charles schall has become incapacitated for the further service as pastor and whereas the congregation moved by affectionate regard for him and gratitude for his long and valued ministry among them desire that he should continue to be associated with them in an honorary relation now therefore be it resolved that effective upon formal dissolution by presbytery rev charles schall be constituted pastor emeritus of this church with salary or honorarium amounting to two thousand dollars dollar_figure annually payable in monthly installments with no pastoral authority or duty id pincite much as did the mutch court the fifth circuit focused on the congregation’s objective intent as seen in the fact that dr schall never agreed to provide future services for the payments and never did see id pincite that only is a gift which is purely such according to the fifth circuit not intended as a return of value or made because of any intent to repay another what is his due but bestowed only because of personal affection or regard or pity or from general motives of philanthropy or charity id quoting 62_f2d_721 5th cir it held that dr schall’s honorarium was a gift id then of course there are the cases where it’s harder to draw a line between gifts and income in banks v commissioner tcmemo_1991_641 62_tcm_1611 a minister formed a church that the irs recognized as tax exempt under sec_501 banks drew a salary from the church in each of the years at issue but church members also gave her cash on four special days in each year her birthday mother’s day the church’s anniversary and christmas id pincite banks preached that church members were required to tithe and the members got together to decide how much to transfer to her on each of the special days id members also made contributions directly to the church id pincite here’s a summary transfer type banks’ salary special donations church donations dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number id pincite members of banks’ congregation testified that they made the special donations to show their ‘appreciation’ of banks and her ministry because she had done a lot of things for them and was there to help them with their problems and to say thank you id pincite one congregant said that the special donations were made because banks was a good pastor and the congregation wanted to keep her id we found that the special donations were compensation_for banks’ services and thus income id we found that church members didn’t make the transfers primarily out of detached and disinterested generosity but instead out of their desire to reward banks for her services and their hope that she would continue as their pastor id this was evident from the congregants’ testimony but there was also strong objective evidence that the amounts transferred to banks were part of a highly structured program for transferring money to her on a regular basis id church members had a program to transfer money to banks on four special days and there was a regularity to the amounts transferred by individual members on each of the four days id the existence of such a program we reasoned suggests that the transfers did not emanate from a detached and disinterested generosity but instead were designed to compensate banks for her service as a minister id but the feltons are minnesotans and minnesota is in the eighth circuit which brings us to perhaps the most important precedent for them 67_f3d_149 8th cir reverend goodwin was pastor at his church for more than twenty years and his church also flourished under his stewardship see id pincite from through the church paid his salary and gave him a parsonage_allowance id early in his ministry the congregation also began making gifts to him by it had developed a regular procedure for making special occasion gifts on the same three days each year id about two weeks before each special occasion the associate pastor announced that those who wished to do so could make gifts by putting cash to preserve anonymity in envelopes id the associate pastor then gave the cash to reverend goodwin and the church kept no record of amounts given or who contributed id these were the numbers type of receipt salary parsonage_allowance special occasion gifts dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number id reverend goodwin argued that the special occasion gifts were nontaxable gifts as a matter of law because the parties stipulated that church members made them out of love admiration and respect not out of a sense of obligation or fear that goodwin might otherwise leave id pincite the eighth circuit disagreed it made an objective inquiry and reasoned that the critical fact is that the special occasion gifts were made by the congregation as a whole id the cash payments were gathered by congregation leaders in a routinized highly structured program individual church members contributed anonymously and the payments were made to reverend goodwin on behalf of the whole congregation id the court highlighted these points the congregation funds the church and that includes reverend goodwin’s salary the special occasion gifts were substantial compared to his salary the congregation knew that without the gifts it wouldn’t be able to keep its popular and successful minister at the relatively low salary it was paying and r egular sizable payments made by persons to whom the taxpayer provides services are customarily regarded as a form of compensation and may therefore be treated as taxable_income id pincite citing a ninth circuit case 536_f2d_876 9th cir about tips to casino dealers for the last proposition the eighth circuit held that the special occasion gifts were income id pincite as all courts have done since duberstein we’ll focus here on objective evidence of the transferors’ intent to determine whether the blue-envelope donations were gifts or income the caselaw on donations to clergy shows that the following things are important in distinguishing between taxable payments and gifts whether the donations are objectively provided in exchange for services whether the cleric or other church authorities requested the personal donations whether the donations were part of a routinized highly structured program and given by individual church members or the congregation as a whole and whether the cleric receives a separate salary from the church and the amount of that salary in comparison to the personal donations donations in exchange for services two of reverend felton’s congregants testified that they expected no future pastoral services in exchange for the donations they made to him we’ve noted however that neither of those congregants made donations in blue envelopes see supra note even if they had we wouldn’t find their testimony decisive on this factor the cases tell us to look at objective rather than subjective expressions of intent and we cannot find objective signs that the blue-envelope donations were unrelated to future services this case isn’t anything like those with retiring ministers for example where the congregations quite clearly understood that the additional retirement payments had nothing to do with services see mutch f 2d pincite schall f 2d pincite- reverend felton founded holy christian church and he’s a devoted pastor although he didn’t explicitly agree to provide future services only in exchange for blue-envelope donations we don’t think that that proof of his subjective intent is required either since congress has required a contemporaneous written acknowledgment for all but the smallest gifts to a church or other charity the feltons also failed to show that the congregants who actually made blue-envelope donations would have said the same thing about their intent as the two who did testify in banks v commissioner tcmemo_1991_641 62_tcm_1611 n on the other hand the commissioner agreed that all church members would say the same thing as the ones who actually testified and in goodwin f 3d pincite the parties stipulated that a ll members of the church deposed or interviewed maintain that gifts are not given out of any sense of obligation or any sense of fear that reverend goodwin will leave their parish if he is not compensated beyond his yearly salary see omnibus_budget_reconciliation_act_of_1993 pub_l_no sec stat pincite adding sec_170 to the code part of the more- or-less standard form language the commissioner suggests is that no goods or services were provided by the organization in return for the contribution irs pub referencing the substantiation requirements of sec_170 and sec_1_170a-13 income_tax regs and the commissioner’s informal guidance goes on to state carefully that the recipient must also provide a good_faith estimate of the value of the goods or services because a donor must generally reduce the amount of the contribution deduction by the fair_market_value of the goods and services provided by the organization id see also west 17th street llc v commissioner 147_tc_557 generally the amount of the charitable_contribution_deduction is the value of the property contributed reduced by the value of any consideration that the taxpayer receives in exchange for the gift citing 118_tc_528 aff’d 374_f3d_881 9th cir this is understandable from a secular point of view but one might think a faithful person would be stunned at the implicit assumption about the value of a good minister to his life--isn’t the provision of sacraments or the transmission of the almighty’s word a service of great value indeed of eternal and immeasurable value in tax law though such returns on a faithful person’s donative investment are called intangible religious benefits see sec_170 they don’t count as items of value received by a donor in exchange for his donations see id and we think the same logic applies from the perspective of the recipient the vocation of a minister is very often a calling quite unmotivated by hope or expectation of material gain but even though the tax system labels some of the benefits given by a minister to his faithful as intangible and religious duberstein reminds us that a payment can be for services rendered even if the payor receives no economic benefit from it duberstein u s pincite from personal observation at trial we think it highly likely that reverend felton would follow his vocation whether he and his church got envelopes of any color but we also think that the exhortation by the supreme court in duberstein to focus on objective evidence of a donor’s intent means we have to ask whether the donations are of the magnitude and type that would make us doubt that what is called a gift amounts to one in reality see id pincite we do therefore find that by this measure the contributions made in blue envelopes were not gifts as that term has developed in tax law but are rather-- from an objective perspective--meant to keep reverend felton preaching where he is he provides those intangible religious benefits and the blue envelopes are in exchange for them and would to any reasonable person look like an incentive for him to keep providing them this factor tilts towards income donation requests reverend felton introduced the blue envelopes at the church’s annual business meeting where he explained that members could use them to make personal donations to him but that there would be no tax deduction if they did it seems that that was the last time anyone from the church talked about the blue envelopes with the congregation congregants had to specifically ask an usher for a blue envelope and ushers didn’t hawk them reverend felton also preached about tithes and offerings in white envelopes but he never preached about personal donations in blue envelopes this is different from goodwin and banks in both of those cases personal donations were openly and regularly discussed in the church in goodwin f 3d pincite two weeks before special occasion days the associate pastor announced--before church services when the goodwins were not present--that those who wish to contribute to the special occasion gift may do so in banks t c m cch pincite a congregant testified that members made pledges of cash on the four ‘special’ days of the year and that the amount ‘pledged’ by the individual church members was determined at open meetings at the church the fact that the church didn’t solicit blue-envelope donations is an objective sign that the transferors proceeded from a ‘detached and disinterested generosity ’ ‘out of affection respect admiration charity or like impulses ’ see duberstein u s pincite quoting lobue u s pincite and robertson u s pincite this factor tilts towards gift routinized highly structured program the third factor we’ve gleaned from the caselaw is whether the donations were part of a routinized highly structured program and given by individual members or the congregation as a whole this case differs in some respects from goodwin and banks on this factor but we think it has great similarities in the most important respects the blue-envelope donations were made by individual church members which is different from the anonymous cash donations that the goodwin court found the congregation made as a whole see goodwin f 3d pincite and in contrast to both goodwin and banks we are dealing here with donations that congregants made throughout the year as opposed to only a few special days in each year see goodwin f 3d pincite banks t c m cch pincite but there are also things about the donations here that show a routinized highly structured program the blue-envelope system in and of itself is evidence of a structured program the envelopes say pastoral gift on them and they list all the necessary information about holy christian church and how to make checks out to reverend felton personally donations made in these envelopes are objectively different from the occasional twenty dollar gift spontaneously given by a church member after an inspiring sermon goodwin f 3d pincite we also can’t ignore the sheer size of blue-envelope donations in and or the fact that they are very similar in amount in both years-- within of each other we find it more_likely_than_not that this means there was a regularity of the payments from member to member and year to year which indicates that they were the result of a highly organized program to transfer cash from church members to reverend felton banks t c m cch pincite these are regular sizable payments made by people that reverend felton provides a service for and they are therefore hard to distinguish from compensation see goodwin f 3d pincite this factor tilts towards income ratio of church salary to personal donations and that brings us to the final factor though the executive board approved a salary for reverend felton in and the church didn’t actually pay it out to him in either of those years reverend felton testified that he had in fact preached at the church for almost thirteen years without a salary he did receive personal donations from some members of the congregation in white envelopes and he did report them as wages in and see supra pp the church also gave him a parsonage_allowance of almost dollar_figure per year but look at how this stacks up against the blue-envelope donations type of receipt white-envelope donations parsonage_allowance blue-envelope donations dollar_figure big_number big_number dollar_figure big_number big_number this all makes the blue-envelope donations seem more like income than gifts the only other case we’ve cited where the church paid no salary was terrell which was a criminal tax-evasion case and even if we treat the white-envelope donations as reverend felton’s salary--as he seems to have done on his returns--the ratio of that income and the parsonage_allowance to blue-envelope donations gives the distinct impression that the transferors knew that without the donations they wouldn’t be able to keep their popular and successful minister see goodwin f 3d pincite reverend goodwin’s special occasion gifts were less than the total of his salary and parsonage_allowance id pincite reverend felton’s purported gifts are around double the total of his deemed salary and parsonage_allowance for both of the years at issue as another former seminarian is widely thought though unlikely actually to have said quantity has a quality all its own when comparatively so much money flows to a person from people for whom he provides services even intangible ones and to whom he expects to provide services in the future we find it to be income and not gifts iii penalties only additions to tax and penalties are left the commissioner determined one of each for both years--failure-to-timely-file additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 a --but only the accuracy-related_penalties need analysis sec_6662 imposes a penalty when there is a ny substantial_understatement_of_income_tax sec_6662 which exists if the tax understatement exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 the commissioner meets his burden of the commissioner has met his burden of production on the failure-to-timely-file additions to tax--the copies of the feltons’ and returns that are in the record show that the commissioner received each of them more than one year past their respective due dates see sec_7491 the feltons also didn’t address these additions to tax in their briefs so we deem this issue conceded see rule e 92_tc_661 tufft v commissioner tcmemo_2009_59 97_tcm_1305 production for these penalties with math because the feltons’ understatements for and well surpass both dollar_figure and of the required taxdollar_figure the burden then shifts to the feltons to try to avoid the penalties by showing that they acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 income_tax regsdollar_figure the reasonable-cause exception to penalties is applied on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id but g enerally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the commissioner meets the supervisory-approval portion of his burden of production by stipulation see sec_6751 graev v commissioner t c slip op pincite n date citing 851_f3d_190 2d cir aff’g in part rev’g in part t c memo supplementing and overruling in part 147_tc_460 the feltons did not assert in their petition or argue in their briefs that they had substantial_authority for their position the feltons argue that they have reasonable_cause because their facts are unique and the cases in this area are anything but clear we wouldn’t normally penalize taxpayers for making an honest mistake of law in an area that lacks clear guidance see 113_tc_440 but the feltons have two problems they cite no precedent favorable to them that arises from gifts to a clergyman who wasn’t retired or about to be and the record shows that the feltons filed their returns only after the irs contacted them the record shows that reverend felton--who didn’t say he has any_tax training--prepared the returns himself we aren’t convinced that he or his wife knew about any of the caselaw in this area when they filed their late returns and there is no evidence in the record about their efforts to compute their proper tax_liability when they filed their returns that poses a problem because the regulations say that is generally the most important factor for reasonable_cause see sec_1_6664-4 we therefore find for the commissioner on this issue as well the commissioner made some concessions so decision will be entered under rule
